                Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
WILMINGTON TRUST, NATIONAL                             :
ASSOCIATION, AS TRUSTEE FOR THE                        :
BENEFIT OF THE REGISTERED HOLDERS                      :
OF WELLS FARGO COMMERCIAL                              :
MORTGAGE TRUST 2016-C34,                               :
COMMERCIAL MORTGAGE PASS-                              :
THROUGH CERTIFICATES SERIES 2016-C34,                  :    Civil Case No.: 20-cv-3739
                                                       :
                                                           COMPLAINT
                                Plaintiff,             :
                                                       :
                  -against-                            :
                                                       :
JOHN H. HAJJAR,                                        :
                                                       :
                                Defendant.             :
                                                       :

        Plaintiff, Wilmington Trust, N.A., as Trustee for the Registered Holders of Wells Fargo

Commercial Mortgage Trust 2016-C34, Commercial Mortgage Pass-Through Certificates Series

2016-C34 (“Plaintiff” or “Lender”), alleges and states as follows:

                                   NATURE OF THE ACTION

        1.       This is a breach of contract action against a guarantor of a loan obligation.

Despite his contractual obligations under three separate guaranty agreements, Defendant John H.

Hajjar has failed to make payment of at least $94,900,993.46, which is presently due and owing

to Plaintiff.

                                              PARTIES

        2.       Plaintiff is the holder of certain Loan Documents, defined below, that are the

subject of this lawsuit.

        3.       Defendant John H. Hajjar is the guarantor of certain obligations relating to the

Loan Documents, as further defined and described below.
              Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 2 of 19



                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

        5.      First, as stated in Paragraph 1 and outlined in Paragraphs 72-73 infra, the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.

        6.      Second, there is complete diversity of citizenship between Plaintiff and

Defendant.

        7.      Plaintiff is a trust (“The Trust”).

        8.      The Trust is a “real estate mortgage investment conduit” created solely under the

Internal Revenue Code, 26 U.S.C. § 860D and whose citizenship is determined by the citizenship

of its trustee. LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital Corp., 180 F. Supp. 2d 465,

468–69 (S.D.N.Y. 2001). Wilmington Trust, a national banking association (“Wilmington

Trust”), is the trustee of the Trust (“Trustee”). As a national banking association, Wilmington

Trust is a citizen of the state where its main office is located, as designated in its articles of

association. Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303 (2006). Wilmington Trust’s articles

of association designate Delaware as its main office, and therefore the Trustee and Trust are

citizens of Delaware.

        9.      Guarantor is an individual and citizen of the state of New Jersey.

        10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Guarantor

consented by contract to venue in this Court.

        11.     Section 9 of the Recourse Guaranty (defined below) states as follows:

                9. Applicable Law and Consent to Jurisdiction. This Guaranty
                shall be governed by, and construed and enforced in accordance
                with, the substantive laws of the State of New York. ꞏGuarantor
                irrevocably (a) agrees that any suit, action or other legal proceeding
                arising out of or relating to this Guaranty may be brought in a court
                of record in the City and County in which the Property is located or
                in the Courts of the United States of America located in the District


                                                      2
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 3 of 19



               where the Property is located, (b) consents to the jurisdiction of each
               such court in any such suit, action or proceeding and (c) waives any
               objection which it may have to the laying of venue of any such suit,
               action or proceeding in any of such courts and any claim that any
               such suit, action or proceeding has been brought in an inconvenient
               forum.

       12.     Venue is proper pursuant to Section 9 of the Recourse Guaranty because the

Property, as defined below, includes real property located in this District at 103-105 South

Bedford Road, Mt. Kisco, New York 10549.

       13.     Section 9 of the Partial Payment Guaranty (defined below) states as follows:

               9. Applicable Law and Consent to Jurisdiction. This Guaranty
               shall be governed by, and construed and enforced in accordance
               with, the substantive laws of the State of New York. Guarantor
               irrevocably (a) agrees that any suit, action or other legal proceeding
               arising out of or relating to this Guaranty may be brought in a court
               of record in the City and County of New York or in the Courts of
               the United States of America located in the Southern District of New
               York, (b) consents to the jurisdiction of each such court in any such
               suit, action or proceeding and (c) waives any objection which it may
               have to the laying of venue of any such suit, action or proceeding in
               any of such courts and any claim that any such suit, action or
               proceeding has been brought in an inconvenient forum.

       14.     Section 9 of the Lease Guaranty (defined below) states as follows:

               9. Applicable Law and Consent to Jurisdiction. This Guaranty
               shall be governed by, and construed and enforced in accordance
               with, the substantive laws of the State of New York. Guarantor
               irrevocably (a) agrees that any suit, action or other legal proceeding
               arising out of or relating to this Guaranty may be brought in a court
               of record in the City and County of New York or in the Courts of
               the United States of America located in the Southern District of New
               York, (b) consents to the jurisdiction of each such court in any such
               suit, action or proceeding and (c) waives any objection which it may
               have to the laying of venue of any such suit, action or proceeding in
               any of such courts and any claim that any such suit, action or
               proceeding has been brought in an inconvenient forum.




                                                 3
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 4 of 19



                                 GENERAL ALLEGATIONS

                              The Loan Agreement and the Notes

       15.     On or about April 29, 2016, Natixis Real Estate Capital LLC (“Original Lender”)

made a commercial loan in the original principal amount of $81,500,000.00 (the “Loan”) to the

following non-party borrowers: HMOB of Jersey City Owner, LLC, HMOB of Oradell Owner,

LLC, HMOB of Carlstadt Owner, LLC, HMOB of Hackensack Office Owner, LLC, HMOB of

Hackensack Warehouse Owner, LLC, HMOB Of New Brunswick Owner, LLC, HMOB of

Roseland Owner, LLC, HMOB of Wayne Owner, LLC, HMOB of Fair Lawn Owner, LLC,

HMOB of Glen Rock Owner, LLC, HMOB of Fair Lawn 15-01 Broadway Owner, LLC, HMOB

of Mt. Kisco Owner, LLC, and HMOB of Miramar Owner, LLC (collectively, “Borrowers”).

       16.     In connection with the Loan, Borrowers and Original Lender entered into that

certain Loan Agreement (“Loan Agreement”) dated as of April 29, 2016. The Loan Agreement,

among other things, describes the loan transaction and the various security interests securing the

Loan. A true and correct copy of the Loan Agreement is attached as Exhibit A.

       17.     To evidence the indebtedness under the Loan, Borrowers executed and delivered

to Original Lender that certain Amended and Restated Promissory Note dated April 29, 2016 in

the original principal amount of $81,500,000.00 (the “Original Note”). A true and correct copy

of the Original Note is attached as Exhibit B.

       18.     On or about April 29, 2016, Borrowers and Original Lender executed that certain

Note Splitter and Loan Document Modification Agreement (“Note Splitter Agreement”). A true

and correct copy of the Note Splitter Agreement is attached as Exhibit C.

       19.     The Note Splitter Agreement, among other things, split and severed the Original

Note into two (2) separate promissory notes: (1) that certain Replacement Promissory Note A-1

dated April 29, 2016 in the original principal amount of $70,000,000.00 (“Note A-1”); and (b)


                                                 4
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 5 of 19



that certain Replacement Promissory Note A-2 dated April 29, 2016 in the original principal

amount of $11,500,000.00 (“Note A-2”, and together with Note A-1, the “Notes”). True copies

of Note A-1 and Note A-2 are attached as Exhibits D and E, respectively.

       20.      Borrowers executed and delivered the Notes in favor of Original Lender.

       21.      In relevant parts, and among other things, each of the Notes states as follows:

“[t]he Debt shall, without notice, become immediately due and payable at the option of Lender

upon the happening of any Event of Default.” (Note A-1 § 3; Note A-2 § 3).

       22.      The Loan Agreement sets forth the Borrowers’ Debt payment requirements,

including that the Borrowers’ obligation to make monthly debt service payments at the Monthly

Debt Service Payment Amount, as defined by the Loan Agreement and the payment of late

charges, interest, and default interest where applicable. (Loan Agmt. §§ 2.2; 2.3).

       23.      The Loan Agreement further provides as follows with respect to attorneys’ fees

and expenses:

                5.17 Expenses. Borrower shall reimburse Lender upon receipt of
                notice for all reasonable out–of–pocket costs and expenses
                (including reasonable attorneys’ fees and disbursements) incurred
                by Lender in connection with the Loan, including . . . (vii) enforcing
                or preserving any rights in response to third party claims or the
                prosecuting or defending of any action or proceeding or other
                litigation, in each case against, under or affecting Borrower, the
                Loan Documents, the Property, or any other security given for the
                Loan; . . . [and] (ix) enforcing any obligations of or collecting any
                payments due from Borrower under any Loan Document or with
                respect to the Property or in connection with any refinancing or
                restructuring of the Loan in the nature of a “work–out”, or any
                insolvency or bankruptcy proceedings[.]

(Loan Agmt. § 5.17).

                            The Mortgage and Assignment of Rents

       24.      To secure the payment and performance in full under the Notes and other Loan

Documents, Borrowers executed and delivered, among other things: (a) that certain Mortgage,


                                                  5
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 6 of 19



Assignment of Leases and Rents and Security Agreement dated April 29, 2016 executed by

HMOB of Oradell Owner, LLC, HMOB of Carlstadt Owner, LLC, HMOB of Hackensack Office

Owner, LLC, HMOB of Hackensack Warehouse Owner, LLC, HMOB of New Brunswick

Owner, LLC, HMOB of Roseland Owner, LLC, HMOB of Jersey City Owner, LLC, HMOB of

Wayne Owner, LLC, HMOB of Fairlawn Owner, LLC, HMOB of Glen Rock Owner, LLC, and

HMOB of Fair Lawn 15-01 Broadway Owner, LLC (collectively, the “New Jersey Borrowers”)

in favor of and delivered to Original Lender (the “New Jersey Mortgages”); (b) that certain

Mortgage, Assignment of Leases and Rents and Security Agreement dated April 29, 2016

executed by HMOB of Miramar Owner, LLC (the “Florida Borrower”) in favor of and delivered

to Original Lender (the “Florida Mortgage”); and (c) that certain Amended and Restated

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated April

29, 2016 executed by HMOB of Mt. Kisco Owner, LLC (the “New York Borrower”) in favor of

and delivered to Original Lender (the “New York Mortgage”, and collectively with the New

Jersey Mortgages and the Florida Mortgage, the “Mortgages”). True and correct copies of the

Mortgages are attached as Exhibits F-1, F-2, and F-3.

       25.       The Mortgages encumber, among other things, thirteen (13) real properties

located in New Jersey, New York, and Florida, including real property located at 103-105 South

Bedford Road, Mt. Kisco, New York 10549 (each individually a “Property” and, collectively, the

“Properties”).

       26.       The Mortgages were duly recorded in the County Clerk’s Offices in New Jersey,

New York, and Florida covering all thirteen (13) Properties.

       27.       The Borrowers’ obligations are further secured by, among other things: (a) that

certain Assignment of Leases and Rents dated as of April 29, 2016, executed by the New Jersey




                                                  6
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 7 of 19



Borrowers in favor of and delivered to Original Lender (the “New Jersey ALR”); (b) that certain

Assignment of Leases and Rents dated as of April 29, 2016, executed by the Florida Borrower in

favor of and delivered to Original Lender (the “Florida ALR”); and (c) that certain Assignment

of Leases and Rents dated as of April 29, 2016, executed by the New York Borrower in favor of

and delivered to Original Lender (the “New York ALR”, and collectively with the New Jersey

ALR and the Florida ALR, the “Assignments of Leases and Rents”). True and correct copies of

the Assignments of Leases and Rents are attached as Exhibits G-1, G-2, and G-3.

       28.     Pursuant to the Assignments of Leases and Rents, Borrowers absolutely and

unconditionally assigned to Original Lender all rights, title and interest in and to all present and

future Leases and Rents (as each such term is defined in the Assignments of Leases and Rents)

arising from the Properties.

       29.     New York law governs the Mortgages and Assignments of Leases and Rents.

(Mortgages § 27; Assignments of Leases and Rents § 12(b)).

       30.     In relevant part, Section 10(a)(1) of each of the Mortgages provides that:

               Upon the occurrence of any Event of Default, Lender may take such
               action, without notice or demand, to the extent permitted by law, as
               it deems advisable to protect and enforce its rights against Borrower
               and in and to the Property, by Lender itself or otherwise, including
               the following actions, each of which may be pursued concurrently
               or otherwise, at such time and in such order as Lender may
               determine, in its sole discretion, without impairing or otherwise
               affecting the other rights and remedies of Lender: (i) declare the
               entire Debt to be immediately due and payable . . . .

(Mortgages § 10(b)).

                               The Guaranty of Recourse Obligations

       31.     On or about April 29, 2016, Guarantor agreed to and entered into that certain

Guaranty of Recourse Obligations (the “Recourse Guaranty”). A true and correct copy of the

Recourse Guaranty is attached as Exhibit H.


                                                  7
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 8 of 19



       32.       New York law governs the Recourse Guaranty. (Recourse Guaranty § 9).

       33.       In relevant part, and among other things, the Recourse Guaranty provides that

Guarantor “hereby irrevocably, absolutely and unconditionally guarantees to Lender the full,

prompt and complete payment (and not merely the collectability) when due of the Guaranteed

Obligations.” (Recourse Guaranty § 2(a)).

       34.       Guaranteed Obligations are defined as, in relevant part, “from and after the date

that any Springing Recourse Event occurs (including without limitation, as a result of the

occurrence of a Sovereign Transfer other than a Permitted Sovereign Transfer), payment of the

entire Debt.” (Recourse Guaranty §1(b)).

       35.       In turn, a “Springing Recourse Event” is defined to include: (i) the Borrowers’

voluntary filing of a bankruptcy petition; or (ii) the Borrower permitting liens to be filed against

secured properties without the lender’s consent. (Loan Agmt. §§ 8.1(d), 8.1(g), and 10.1; pp. 10,

19 (stating a “Transfer” includes a “Lien”); Mortgages § 4(a) and (b)).

       36.       The Recourse Guaranty also provides that: “Guarantor hereby agrees to pay all

costs, charges and expenses, including reasonable attorneys' fees and disbursements, which may

be incurred by Lender in enforcing the covenants, agreements, obligations and liabilities of

Guarantor under this [Recourse] Guaranty.” (Recourse Guaranty § 16(b)).

                                  The Partial Payment Guaranty

       37.       On or about April 29, 2016, Guarantor agreed to and entered into that certain

Partial Payment Guaranty (the “Partial Payment Guaranty”). A true and correct copy of the

Partial Payment Guaranty is attached as Exhibit I.

       38.       New York Law governs the Partial Payment Guaranty. (Partial Payment

Guaranty § 9).




                                                  8
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 9 of 19



       39.      In relevant part, the Partial Payment Guaranty provides that:

                Guarantor hereby irrevocably, absolutely and unconditionally
                guarantees to Lender the full, prompt and complete payment (and
                not merely the collectability) of . . . : (i) the principal sum of
                $8,000,000 under the Note when due in accordance with the Note
                and the other Loan Documents, whether at stated maturity, upon
                acceleration or otherwise and at all times thereafter; and (ii) all sums
                that may hereafter become due and owing by Guarantor to Lender
                under this Guaranty.

(Partial Payment Guaranty § 2(a)).

       40.      The Partial Payment Guaranty also provides that: “Guarantor hereby agrees to pay

all costs, charges and expenses, including reasonable attorneys' fees and disbursements, which

may be incurred by Lender in enforcing the covenants, agreements, obligations and liabilities of

Guarantor under this [Partial Payment] Guaranty.” (Partial Payment Guaranty § 16(b)).

                                        The Lease Guaranty

       41.      On or about April 29, 2016, Guarantor agreed to and entered into that certain

Lease Guaranty (the “Lease Guaranty, and collectively with the Recourse Guaranty and Partial

Payment Guaranty, “the Guarantees”). A true and correct copy of the Lease Guaranty is attached

as Exhibit J.

       42.      New York Law governs the Lease Guaranty. (Lease Guaranty § 9).

       43.      In relevant part, the Lease Guaranty provides that:

                Guarantor hereby irrevocably, absolutely and unconditionally
                guarantees to Lender, at any time after a monetary Default under the
                Loan Documents, the full, prompt and complete payment of all
                Rents from Borrower Affiliated Tenant due under Borrower
                Affiliated Leases into the Clearing Account in accordance with the
                provisions of Section 3.1 of the Loan Agreement . . . .

(Lease Guaranty § 2(a)).

       44.      The Lease Guaranty also provides that: “Guarantor hereby agrees to pay all costs,

charges and expenses, including reasonable attorneys' fees and disbursements, which may be


                                                   9
                Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 10 of 19



incurred by Lender in enforcing the covenants, agreements, obligations and liabilities of

Guarantor under this [Lease] Guaranty.” (Lease Guaranty § 16(b)).

                          Assignments of the Loan Documents to Plaintiff

          45.     The Note, Loan Agreement, Mortgage, Assignments of Leases and Rents,

Guarantees, and all other documents evidencing, securing or relating to the Loan are collectively

referred to herein as the “Loan Documents.”

          46.     By virtue of duly effected and recorded assignment documents, Plaintiff became

the holder of the Notes, Mortgages, and all other Loan Documents and is entitled to enforce the

Recourse Guaranty, Partial Payment Guaranty, and Lease Guaranty.

                 Borrowers’ and Guarantor’s Defaults Under the Loan Documents

          47.     The Loan Agreement defines an Event of Default as including, among other

things:

                  8.1 Events of Default. An “Event of Default” shall exist with
                  respect to the Loan if any of the following shall occur:

                  (a) any portion of the Debt is not paid when due or any other amount
                  under Section 3.10(a) is not paid in full when due (unless sufficient
                  funds are available in the relevant Subaccount on the applicable
                  date);

                                               *   *    *

                  (d) (i) a Transfer other than a Permitted Transfer occurs; (ii) any
                  covenant contained in Section 5.16 is breached; or (iii) a Sovereign
                  Transfer other than a Permitted Sovereign Transfer occurs;

                                               *   *    *

                  (g) [A]ny petition for bankruptcy, reorganization or arrangement
                  pursuant to federal bankruptcy law, or any similar federal or state
                  law, shall be filed by or against, consented to, or acquiesced in by,
                  any Individual Borrower, Borrower Representative or Guarantor, as
                  the case may be; or any proceeding for the dissolution or liquidation
                  of any Individual Borrower, Borrower Representative or Guarantor
                  shall be instituted; provided, however, if such appointment,



                                                   10
                Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 11 of 19



                  adjudication, petition or proceeding was involuntary and not
                  consented to by any Individual Borrower, Borrower Representative
                  or Guarantor, as the case may be, only upon the same not being
                  discharged, stayed or dismissed within sixty (60) days[.]

(Loan Agmt. § 8.1(a), (d), and (g)).

          48.     The Loan Agreement further provides that, if an Event of Default occurs under

Section 8.1(g) due to the voluntary filing of a bankruptcy petition, “the Debt (including unpaid

interest, Default Rate interest, Late Payment Charges, Yield Maintenance Premium and any

other amounts owing by Borrower) shall immediately and automatically become due and

payable, without notice or demand, and Borrower hereby expressly waives any such notice or

demand, anything contained in any Loan Document to the contrary notwithstanding.” (Loan

Agmt. § 8.2.1).

          49.     On or around September 2018, non-party Landvscape, Inc. recorded a judgment

lien against the Property by virtue of a judgment entered in the Supreme Court of the State of

New York, County of Westchester, bearing index number 50725/18 and in the original judgment

amount of $25,431.70 (the “Landvscape Judgment Lien”).

          50.     On or around May 2018, non-party Kamco Supply of NJ, LLC recorded a

construction lien claim against the Property in the Register’s Office of Hudson County, New

jersey as Instrument No. 2018-5-5150 and in the amount of $1,425.24 (the “Kamco Construction

Lien”).

          51.     On or around May 2019, non-party U.S. Security Associates, Inc. obtained a

judgment lien, docketed as judgment number J-044315-2019 in the Superior Court of New

Jersey, Bergen County, in the original judgment amount of $93,339.48 plus costs of $290.00 (the

“U.S. Security Judgment Lien”).




                                                 11
              Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 12 of 19



        52.     On or around December 2019, non-party O.A. Peterson Co. recorded a

construction lien against the Property in the Office of the Clerk of Passaic County, New Jersey,

as Instrument No. 2019-057774 in the amount of $94.055.18 (the “O.A. Peterson Construction

Lien”, collectively with the Landyscape Judgment Lien, the Kamco Construction Lien, and the

U.S. Security Judgment Lien, the “Liens”).

        53.     Each Lien was an Event of Default under Section 8.1(d) of the Loan Agreement

because each Lien represented a Transfer that occurred without Plaintiff’s consent.

        54.     On February 14, 2020, each of the Borrowers filed voluntary petitions under

Chapter 11 of the Bankruptcy Code, captioned In Re: Hajjar Business Holdings, LLC, et al.,

Case No. 20-bk-12465-JKS, pending in the United States Bankruptcy Court for the District of

New Jersey (the “Bankruptcy Case”).

        55.     Borrowers’ bankruptcy filing was an Event of Default under Section 8.1(g) of the

Loan Agreement.

        56.     As defaults under the Loan Documents, the voluntary bankruptcy filing and the

liens constituted Springing Recourse Events under the Recourse Guaranty and triggered

Guarantor’s liability under the Recourse Guaranty for the entire Debt. (Loan Agmt. § 10.1).

        57.     Borrowers’ bankruptcy filing caused the entire Debt to become accelerated and

immediately due and payable under the Loan Agreement, and thus triggered Guarantor’s liability

under the Partial Payment Guaranty for the principal sum of $8,000,000.00 under the Note, as

well as all other amounts due and owing under the Partial Payment Guaranty. (Loan Agmt. §

8.2).

        58.     In addition, Borrowers have admitted that “[m]ultiple Events of Default (as

defined in the Loan Documents) occurred under the Loan Documents resulting from the Owner




                                                12
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 13 of 19



Debtors’ failure to pay all amounts due thereunder on or before June 5, 2018.” (Stipulation of

Facts with Respect to Cash Collateral at ¶ 27, filed in the Bankruptcy Case as ECF No. 91)

(footnote omitted).

       59.     As a result of the defaults, all amounts due and owing under the Loan Documents

are immediately due and payable.

       60.     Borrowers have not repaid the amounts due and owing under the Loan

Documents.

       61.     Guarantor has not repaid the amounts due and owing under the Loan Documents.

       62.     Plaintiff has also incurred substantial attorneys’ fees, costs, and other expenses in

connection with the Bankruptcy Case.

        Guarantor’s Admissions Regarding Non-Payment of Tenant Affiliated Rent

       63.     Under the Lease Guaranty, “Guarantor irrevocably, absolutely and

unconditionally guarantees to Lender, at any time after a monetary Default under the Loan

Documents, the full, prompt and complete payment of all Rents from Borrower Affiliated

Tenants due under Borrower Affiliated Leases.” (Lease Guaranty § 2(a)).

       64.     In the Bankruptcy Case, Borrowers submitted documentation reflecting

$2,341,232.20 in unpaid rent as of February 2020, pursuant to Leases for the Properties

involving Tenants who are owned, operated, controlled, or otherwise affiliated with Borrower.

       65.     During a meeting of creditors in the Bankruptcy Case in or around March 25,

2020, Guarantor admitted to the non-payment of Tenant Affiliated Rent of $2,341,232.20.

       66.     Borrowers also submitted filings in the Bankruptcy Case stating that entities

owned, in whole or in part indirectly, by Guarantor had failed to pay rent on leased space “in

excess of $2.3 million” as of the filing of the Bankruptcy Case. (Stipulation of Facts with

Respect to Cash Collateral at ¶ 27 n.6, filed in the Bankruptcy Case as ECF No. 91).


                                                13
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 14 of 19



       67.      The $2,341,232.20 in unpaid Tenant Affiliated Rent represents a Guaranteed

Obligation under the Lease Guaranty.

       68.      Guarantor has not paid the Tenant Affiliated Rent.

      Other Lawsuits Relating To The Borrower, Property, And/Or Loan Documents

       69.      Plaintiff has been forced to litigate numerous lawsuits over the last two years

relating to the Property (the “Borrower-Related Lawsuits”).

       70.      These Borrower-Related Lawsuits include complaints for foreclosure against

Borrowers filed in:

             a. The Superior Court of New Jersey Chancery Division: Bergen County, Docket

                No. F-019879-19;

             b. The Superior Court of New Jersey Chancery Division: Essex County, Docket No.

                F-019883-19;

             c. The Superior Court of New Jersey Chancery Division: Hudson County, Docket

                No. F-019906-19;

             d. The Superior Court of New Jersey Chancery Division: Middlesex County, Docket

                No. F-019952-19;

             e. The Superior Court of New Jersey Chancery Division: Passaic County, Docket

                No. F-019926-19;

             f. The Supreme Court of the State of New York, County of Westchester, Index No.

                70059/2019; and

             g. The Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

                Florida, Civil Division, Case No. CACE-19-026292.

       71.      Plaintiff has incurred substantial attorneys’ fees, costs, and other expenses in

connection with the Borrower-Related Lawsuits.


                                                 14
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 15 of 19



                                 The Amounts Due and Owing

       72.     At least $92,559,761.26 is currently due and owing under the Loan Documents,

including the Guarantees, and the amounts due will continue to accrue through the date of a final

judgment in this case.

       73.     As of February 2020, various Borrower Affiliated Tenants have failed to timely

pay $2,341,232.20 in rent by pursuant to Borrower Affiliated Leases.

       74.     The amount of unpaid rent will continue to accrue through the date of final

judgment in this case.

                                               COUNT I

                         Breach of Recourse Guaranty against Defendant

       75.     Plaintiff repleads, realleges, and incorporates herein by reference Paragraphs 1

through 74 as though fully set forth herein.

       76.     The Recourse Guaranty is a valid and enforceable agreement.

       77.     Borrowers defaulted under the Loan Documents by, among other things, allowing

the Liens and filing a voluntary bankruptcy petition.

       78.     The Liens and Borrowers’ bankruptcy filing constituted Springing Recourse

Events under the Recourse Guaranty and triggered Guarantor’s liability for the entire Debt.

       79.     The Debt includes Plaintiff’s attorneys’ fees, costs, and expenses which have been

incurred and continue to be incurred in connection with the Bankruptcy Case and Borrower-

Related Lawsuits.

       80.     Guarantor has not paid the Debt or any of the other amounts due and owing under

the Recourse Guaranty.

       81.     Guarantor has failed to perform his obligations under the Recourse Guaranty.




                                                 15
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 16 of 19



       WHEREFORE, Plaintiff respectfully requests that the Court enter an order:

       1.      That Plaintiff be awarded the full amount of the Debt (i.e., the amounts currently

               due under the Loan Documents), plus such other amounts that will continue to

               accrue through the entry of judgment in this case;

       2.      That Plaintiff be awarded reasonable attorneys’ fees, costs, and expenses;

       3.      That Plaintiff be awarded its costs of suit; and

       4.      For such other and further relief as the Court deems just and proper.

                                               COUNT II

                 Breach of the Partial Payment Guaranty against Defendant

       82.     Plaintiff repleads, realleges, and incorporates herein by reference Paragraphs 1

through 81 as though fully set forth herein.

       83.     The Partial Payment Guaranty is a valid and enforceable agreement.

       84.     Borrowers defaulted under the Loan Documents by, among other things, allowing

the Liens and filing a voluntary bankruptcy petition.

       85.     Borrowers’ bankruptcy filing resulted in an automatic and immediate acceleration

of the Debt and triggered Guarantor’s liability for the principal sum of $8,000,000.00 under the

Partial Payment Guaranty.

       86.     Guarantor has not paid the principal sum of $8,000,000.00 as required by the

Partial Payment Guaranty, or any of the other amounts due and owing under the Partial Payment

Guaranty.

       87.     Guarantor has failed to perform his obligations under the Partial Payment

Guaranty.




                                                  16
             Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 17 of 19



       WHEREFORE, Plaintiff respectfully requests that the Court enter an order:

       1.      That Plaintiff be awarded the principal sum of $8,000,000.00 as required by the

               Partial Payment Guaranty, plus such other amounts that will continue to accrue

               through the entry of judgment in this case;

       2.      That Plaintiff be awarded reasonable attorneys’ fees, costs, and expenses;

       3.      That Plaintiff be awarded its costs of suit; and

       4.      For such other and further relief as the Court deems just and proper.

                                            COUNT III

                         Breach of Lease Guaranty against Defendant

       88.     Plaintiff repleads, realleges, and incorporates herein by reference Paragraphs 1

through 87, inclusive, as though fully set forth herein.

       89.     The Lease Guaranty is a valid and enforceable agreement.

       90.     As of February 2020, various Borrower Affiliated Tenants have failed to timely

pay $2,341,232.20 in rent by pursuant to Borrower Affiliated Leases. The amount of unpaid rent

will continue to accrue through the date of final judgment in this case.

       91.     Full, prompt and complete payment of all Rents from Borrower Affiliated Tenants

under Borrower Affiliated Leases are Guaranteed Obligations under the Lease Guaranty.

       92.     Guarantor has not paid the $2,341,232.20 in unpaid rents from Borrower

Affiliated Tenants, or any of the other rents or amounts due and owing under the Lease

Guaranty.

       93.     Guarantor has failed to perform his obligations under the Lease Guaranty.




                                                 17
           Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 18 of 19



      WHEREFORE, Plaintiff respectfully requests that the Court enter an order:

      1.     That Plaintiff be awarded damages in the amount of $2,341,232.20, representing

             admitted amounts of unpaid rents by Borrower Affiliated Tenants pursuant to

             Borrower Affiliated Leases as of February 2020.

      2.     That Plaintiff be awarded damages for all other unpaid rents and amounts that will

             continue to accrue through the entry of judgment in this case;

      3.     That Plaintiff be awarded reasonable attorneys’ fees, costs, and expenses;

      4.     That Plaintiff be awarded its costs of suit; and

      5.     For such other and further relief as the Court deems just and proper.



Dated: New York, New York                   Respectfully submitted,
       May 14, 2020


                                            /s/ David T. McTaggart
                                            David T. McTaggart
                                            DUANE MORRIS LLP
                                            1540 Broadway
                                            New York, NY 10036-4086
                                            Phone: 212.471.1814
                                            Fax: 212.202.4931
                                            dtmctaggart@duanemorris.com

                                            Meagen E. Leary (Pro Hac Vice forthcoming)
                                            DUANE MORRIS LLP
                                            One Market Plaza, Suite 2200
                                            San Francisco, CA 94105-1127
                                            Phone: 415.457.3230
                                            Fax: 415.520.0291
                                            meleary@duanemorris.com

                                            Paul E. Chronis (Pro Hac Vice forthcoming)
                                            DUANE MORRIS LLP
                                            190 South LaSalle Street, Suite 3700
                                            Chicago, IL 60603-3433
                                            Phone: 312.499.6765
                                            Fax: 312.577.0728


                                              18
Case 1:20-cv-03739 Document 1 Filed 05/14/20 Page 19 of 19



                          pechronis@duanemorris.com

                          Harry M. Byrne (Pro Hac Vice forthcoming)
                          DUANE MORRIS LLP
                          30 South 17th Street
                          Philadelphia, PA 19103-4196
                          Phone: 215.979.1136
                          Fax: 215.689.4925
                          hmbyrne@duanemorris.com

                          Counsel for Plaintiff




                            19
